Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended June 30, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 Commission File Number: 333-43664 INVESTORS CAPITAL HOLDINGS, LTD. (Exact name of registrant as specified in its charter) DELAWARE 04-3284631 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 230 Broadway E. Lynnfield, Massachusetts01940 (Address of principal executive offices) (781) 593-8565 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark whether the registrant is an accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] There were 6,613,729 shares outstanding of the issuer’s common stock, par value $.01 per share, as of August 9, 2011. Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended June 30, 2011 Table of Contents PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS ITEM 4. CONTROLS AND PROCEDURES PART II OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS ITEM 6. EXHIBITS SIGNATURES Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended June 30, 2011 PART IFINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, 2011 March 31, 2011 Assets Current Assets Cash and cash equivalents $ $ Deposit with clearing organization, restricted Accounts receivable Note receivable -(current) Loans receivable from registered representatives (current), net of allowance Prepaid income taxes 0 Securities owned at fair value Investments Prepaid expenses Property and equipment, net Long Term Investments Loans receivable from registered representatives Note receivable Investments Non-qualified deferred compensation investment Cash surrender value life insurance policies Other Assets Deferred tax asset, net Capitalized software, net Other assets TOTAL ASSETS $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ $ Accrued expenses Income taxes payable 0 Commissions payable Notes payable Unearned revenues Securities sold, not yet purchased, at fair value 16 0 Long-Term Liabilities Non-qualified deferred compensation plan Total liabilities Stockholders' Equity: Common stock, $.01 par value, 10,000,000 shares authorized; 6,617,614 issued and 6,613,729 outstanding at June 30, 2011; 6,618,259 issued and 6,614,374 outstanding at March 31, 2011 Additional paid-in capital Accumulated deficit ) ) Less: Treasury stock, 3,885 shares at cost ) ) Accumulated other comprehensive income Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See Notes to Condensed Consolidated Financial Statements. Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended June 30, 2011 INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS ENDED JUNE 30, 2(UNAUDITED) Revenue: Commissions $ $ Advisory fees Other fee income Other revenue Total revenue Expenses: Commissions and advisory fees Compensation and benefits Regulatory, legal and professional services Brokerage, clearing and exchange fees Technology and communications Marketing and promotion Occupancy and equipment Other administrative Interest Total operating expenses Operating loss $ ) $ ) Provision (Benefit) for income taxes $ ) Net loss $ ) $ ) Basic and diluted net loss per share ) $ Shares used in basic and diluted per share calculations See Notes to Condensed Consolidated Financial Statements. Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended June 30, 2011 INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS THREE MONTHS ENDED JUNE 30, 2(UNAUDITED) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Valuation allowance income taxes 0 Deferred taxes ) Stock-based compensation Unrealized loss in marketable securities Non-qualified deferred compensation investment Market adjustment cash surrender value life insurance policy Charge to commission expense (forgivable loans) Allowance forbad debt expense 0 Change in operating assets and liabilities: Accounts receivable Prepaid expenses and other ) ) Loans receivable from registered representatives ) Income taxes ) Accounts payable ) Securities, net ) Accrued expenses ) Commissions payable ) Unearned revenues Net cash provided by operating activities Cash flows from investing activities: Acquisition of property and equipment ) ) Cash surrender value life insurance policies ) ) Payments received on note receivable Capital software expenditures ) 0 Net cash (used in) provided by investing activities ) Cash flows from financing activities: Payments on note payable ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ $ Income taxes paid $ 0 $ See Notes to Condensed Consolidated Financial Statements. Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended June 30, 2011 INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2010 (UNAUDITED) NOTE 1 - ORGANIZATION, BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES Incorporated in 1995 under Massachusetts law and redomesticated under Delaware law in November 2007, Investors Capital Holdings, Ltd. ("ICH") is a holding company whose wholly-owned subsidiaries assist a nationwide network of independent registered representatives ("representatives") in providing a diversified line of financial services to the public including securities brokerage, investment advice, asset management, financial planning and insurance. Our subsidiaries include the following: ●
